DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 5-9 were amended in the response filed 6/3/2022.  Claims 1-14 are currently pending.
Applicant’s election without traverse of Group II, claims 5-9 in the reply filed on 6/3/2022 is acknowledged. Claims 1-4 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 5-9 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    232
    1065
    media_image1.png
    Greyscale
(filing receipt dated 12/15/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract/Specification
The abstract is objected to because it appears to be longer than 150 words.  See MPEP 608.01(b).
The disclosure is objected to because of the following informalities: On p. 39, at the beginning of line 21, the limitation “the second scrubber” is incorrectly labeled as “(S-1)”.  See previous line.  This limitation should be amended to recite: --the second scrubber (S-2),--.  Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 3 of claim 7, the indefinite article –a—should be inserted before the word “first” at the end of the line and in line 4 of claim 7, the indefinite article –a—should be inserted before the word “second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The final two lines of claim 5 recite: “wherein the diamine composition comprises a diamine; and a benzylmonoamine having a methyl group in an amount of 10 ppm to 2,000 ppm”.  It is not clear if the concentration of the benzylmonoamine having a methyl group (in ppm) is based off of the diamine composition, which may include other unrecited components according to MPEP 2111.03, or the content of the diamine only.  
	A similar issue occurs in claim 6 regarding the concentration of the “benzyl isocyanate having a methyl group” that is contained “in the diisocyanate composition”.  Claim 5, from which claim 6, depends doesn’t actually recite any components to the diisocyanate composition, though presumably at least some of the diamine hydrochloride in the diamine hydrochloride composition is converted to a diisocyanate.  Can the diisocyanate composition encompass a crude reaction mixture, including solvents, etc. at the end of the triphosgene treatment step?  Is this what the concentration of the benzyl isocyanate having a methyl group is based off of?  Or is it intended to be based off of just the amount of the diisocyanate present? 
Also see p. 9, lines 8-29 of the specification as filed regarding the interpretation of “composition” and “ppm” and example 1-1 on p. 46-49.  Based on these sections it appears as if the concentration in claim 5 is based on the diamine and that in claim 6 is based on the diisocyanate, rather than the total mass of the “composition”, though this is not clear from the claim language.  
Regarding claim 6, the last two lines recite the limitation “the ratio of the production of the benzyl isocyanate having a methyl group to the content of the benzylmonoamine having a methyl group is 0.05 to 0.9”.  It is unclear how this limitation should be interpreted.  The first issue is it is unclear what the “content of the benzylmonoamine having a methyl group” refers to.  Is this the starting amount of the benzylmonoamine having a methyl group: i) the content of the benzylmonoamine having a methyl group in the diamine composition; ii) the content of the benzylmonoamine (or the hydrochloride salt thereof) having a methyl group in the diamine hydrochloride composition; or iii) the content of the uncoverted benzylmonoamine having a methyl group remaining in the diisocyanate composition?
	The next issue is that it is unclear how to interpret a ratio between “the production of the benzyl isocyanate having a methyl group” and “the content of the benzylmonoamine having a methyl group”?  Or is this a ratio between the content of the benzyl isocyanate having a methyl group to the content of the benzylmonoamine having a methyl group? The specification as filed provides examples wherein the content of the benzylmonoamine is compared to the content of the benzyl isocyanate, however there is no indication how the claimed ratio is calculated from these sets of numbers.  See p. 26, line 12-p. 27, line 1 and Table 1 on p. 49.  For example, does the claimed ratio of “0.05 to 0.9” mean that 5-90% of the benzylmonoamine is converted to the benzyl isocyanate? Or is there another interpretation?  
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0334531 (‘531, published on 11/22/2018; appears to correspond to the US counterpart of KR20180125871, of record in the IDS filed on 1/5/2021) in view of Kim (WO2019/235862, published on 12/12/2019; US English language equivalent = US 20210230352, published on 7/29/2021).
Kim currently qualifies as art under 35 USC 102(a)(1) and 35 USC 102(a)(2) because the Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because certified translations of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant Claims

    PNG
    media_image2.png
    215
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    909
    media_image3.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘531 discloses an isocyanate composition for optical lenses and process for preparing the same.  See whole document.  Regarding claim 5, ‘531 teaches a diamine composition (referred to as the second amine composition) comprising 99 to less than 100 wt% of m-xylylenediamine (m-XDA), greater than 0 to 0.5 wt% p-xylylenediamine (p-XDA), and greater than 0 to 0.5 wt% of at least one selected from the group consisting of benzylamine, 4-methylbenzylamine, and 4-cyanobenzylamine.  See [0057-0064], and [0120-0124], including Table 2. 4-Methylbenzylamine is a benzylmonoamine having a methyl group and the concentration of greater than 0 to 0.5 wt% overlaps with that claimed (10 to 2000 ppm = 0.001 to 0.2 wt%).  Also see MPEP 2144.05 and p. 11, lines 4-23.  
‘531 teaches that the diamine composition is subjected to a reaction with phosgene, a halo C1-10 alkyl chloroformate, or a halo di-C1-10 alkyl carbonate to prepare a composition comprising m-xylylene diisocyanate (m-XDI). Triphosgene (Cl3CO-C(O)-OCCl3) falls within the scope of the halo di-C1-10 alkyl carbonate. See [0065-0085, including Schemes 6-11]; [0118-0119]; and [0125-0127, including Table 3].  ‘531 also teaches that the m-XDA composition can be contacted with hydrochloric acid in an ester-based solvent in a preliminary step to obtain an m-XDA∙HCl composition which is carried through the phosgenation.  See [0067].  The examples teach that various compositions of m-XDA are reacted with phosgene in ortho-dichlorobenzene (ODB) to produce m-XDI.  See [0118-0127], including Tables included therein.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 5, ‘531 does not explicitly teach that the diamine hydrochloride composition is formed using an aqueous hydrochloric acid solution.  Nor does ‘531 explicitly teach that the amine hydrochloride composition can be reacted with triphosgene. Both of these deficiencies are cured through the teachings of Kim. 
Kim is directed toward an analogous method for manufacturing diisocyanate and optical lenses.  See whole document.  Kim teaches a process for preparing m-XDI comprising reacting m-XDA with an aqueous hydrochloric acid solution in a first solvent to obtain m-XDA∙HCl and reacting the m-XDA∙HCl with triphosgene in a second organic solvent to obtain m-XDI.  See claims, [0081-0129], and examples in [0172-0196]. Kim further teaches that the disclosed method for preparing m-XDI is superior to prior art methods because toxic phosgene is replaced by solid triphosgene, which is easier to handle and store.  Additionally, production of m-XDA∙HCl using aqueous HCl in an organic solvent overcomes the prior art related problems associated with using HCl gas or aqueous HCl in the absence of an organic solvent.  See [0005-0009 and 0013-0015].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘531 and Kim to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to form the diamine hydrochloride composition by reacting the XDA composition of ‘531 with aqueous HCl because Kim explicitly teaches doing so.  Kim teaches that the reaction is predictable and high yielding and that the production of m-XDA∙HCl using aqueous HCl in an organic solvent overcomes the prior art related problems associated with using HCl gas or aqueous HCl in the absence of an organic solvent.  Therefore, replacing the procedure of ‘531 with that of Kim will predictably provide the desired XDA∙HCl composition using improved conditions.  Also see MPEP 2143(B).
The skilled artisan would have been further motivated to substitute triphosgene for phosgene in the isocyanate formation reaction of ‘531 because Kim explicitly teaches doing so. Kim further teaches that triphosgene is superior to phosgene as a reagent because it is easier and safer to handle and store.  Therefore, substituting the triphosgene of Kim for the phosgene in ‘531 would produce an improved process to predictably obtain XDI from XDA∙HCl.  Also see MPEP 2143(B).
Regarding claim 6, ‘531 teaches that the benzylamine, 4-cyanobenzylamine, and/or 4-methylbenzylamine (the claimed benzylmonoamine having a methyl group) present in the XDA composition is carried forward through any subsequent steps to produce an XDI composition comprising benzyl isocyanate, 4-cyanobenzylisocyanate, and/or 4-methylbenzylisocyanate (the claimed benzyl isocyanate having a methyl group) respectively.  See [0074-0085] and [0125-0217], including Table 3. ‘531 teaches that the XDI composition comprises 99% to less than 100 wt% of m-XDI; greater than 0 to 0.5 wt% of p-XDI, and greater than 0 to 0.5 wt% of at least one selected from the group consisting of benzyl isocyanate, 4-methylbenzyl isocyanate, and 4-cyanobenzyl isocyanate.  The claimed range of 5 ppm to 200ppm (0.0005 to 0.02 wt%) falls within the range of greater than 0 to 0.5 wt%.  Also see MPEP 2144.05.  Regarding the claimed “ratio” in the final two lines of the claim, see the 35 USC 112(b) section above.  Though the limitation is unclear, as ‘531 teaches the claimed concentration of the monobenzylamine in the diamine composition and the claimed concentration of the benzylisocyanate in the diisocyanate composition, therefore, the limitation appears to be met.
Regarding claim 7, see [0118-0129] and claim 9 of Kim.  Both of the claimed ranges are identical to those in [0125] and claim 9.  Also see MPEP 2144.05.
Regarding claim 8, see claim 4 of Kim.  The claimed equivalent ratio is identical to and the claimed temperature range falls within the ranges of claim 4 of Kim. Also see MPEP 2144.05.
Regarding claim 9, Kim teaches that the diamine hydrochloride can be purified before being reacted with triphosgene.  See [0103-0104] of Kim.   This appears to meet the broad limitation of “treating”.  

WO2019/235862 (Kim) shares an assignee with the instant invention. If the foreign priority date of the instant invention is perfected, then WO2019/235862 (Kim) will only be available as prior art under 35 USC 102(a)(2).  In the interests of compact prosecution, a second rejection is also provided in the event that Kim may be disqualified under 35 USC 102(b)(2)(C). Also see MPEP 717.02.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0334531 (‘531, published on 11/22/2018; appears to correspond to the US counterpart of KR20180125871, of record in the IDS filed on 1/5/2021) as evidenced by Austin (“Hydrochloric Acid” Ullmann’s Encyclopedia of Industrial Chemistry, first published 6/15/2000, p. 191-205, downloaded from https://doi.org/10.1002/14356007.a13_283 on 7/28/2022) and further in view of Morioka (“Selective hydrogenation of arenes to cyclohexanes in water catalyzed by chitin-supported ruthenium nanoparticles” Catalysis Science and Technology, 2016, p. 5801-5805; including Supporting Information p. S1-S48) and CN1931834 (CN ‘834, published on 3/21/2007, of record in the IDS filed on 6/24/2021).  
CN ‘834 is not in English and there is no English language equivalent available, therefore a machine generated translation is provided.

Applicant Claims

    PNG
    media_image2.png
    215
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    909
    media_image3.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘531 discloses an isocyanate composition for optical lenses and process for preparing the same.  See whole document.  Regarding claim 5, ‘531 teaches a diamine composition (referred to as the second amine composition) comprising 99 to less than 100 wt% of m-xylylenediamine (m-XDA), greater than 0 to 0.5 wt% p-xylylenediamine (p-XDA), and greater than 0 to 0.5 wt% of at least one selected from the group consisting of benzylamine, 4-methylbenzylamine, and 4-cyanobenzylamine.  See [0057-0064], and [0120-0124], including Table 2. 4-Methylbenzylamine is a benzylmonoamine having a methyl group and the concentration of greater than 0 to 0.5 wt% overlaps with that claimed (10 to 2000 ppm = 0.001 to 0.2 wt%).  Also see MPEP 2144.05 and p. 11, lines 4-23.  
‘531 teaches that the diamine composition is subjected to a reaction with phosgene, a halo C1-10 alkyl chloroformate, or a halo di-C1-10 alkyl carbonate to prepare a composition comprising m-xylylene diisocyanate (m-XDI). Triphosgene (Cl3CO-C(O)-OCCl3) falls within the scope of the halo di-C1-10 alkyl carbonate. See [0065-0085, including Schemes 6-11]; [0118-0119]; and [0125-0127, including Table 3].  ‘531 also teaches that the m-XDA composition can be contacted with hydrochloric acid in an ester-based solvent in a preliminary step to obtain an m-XDA∙HCl composition which is carried through the phosgenation.  See [0067].  The examples teach that various compositions of m-XDA are reacted with phosgene in ortho-dichlorobenzene (ODB) to produce m-XDI.  See [0118-0127], including Tables included therein.
CN ‘834 is directed to an analogous process for forming phenyl dimethylene diisocyanate (XDI).  See whole document.  CN teaches that phenyl dimethylamine (XDA) or its hydrochloride or carbonate salt reacts with bis(trichloromethyl)carbonate (triphosgene) in an inert liquid medium to produce XDI.  See abstract and claims.
Morioka is directed toward the hydrogenation of arenes.  See whole document.  Morioka teaches an analogous amine hydrochloride formation reaction to that of ‘531.  Morioka teaches that the HCl salt of benzylamine can be formed by reacting benzylamine (compound 1i) with an aqueous HCl solution at rt for 1 hour under nitrogen.  See the experimental procedure for forming cyclohexylmethylamine hydrochloride (compound 2i∙HCl in entry 8 of Table 2 on p. 5802) on p. S7-S8.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 5, ‘531 does not explicitly teach that the diamine hydrochloride composition is formed using an aqueous hydrochloric acid solution.  Nor does ‘531 explicitly teach that the amine hydrochloride composition can be reacted with triphosgene. 
Regarding the formation of the diamine hydrochloride composition using aqueous HCl, though ‘531 does not explicitly teach that the hydrochloric acid is aqueous, the term “hydrochloric acid” inherently requires the presence of water.  See Introduction Section on p. 191 of Austin, which is used as an evidentiary reference.  Regardless, Morioka is cited to teach that formation of an analogous hydrochloride salt can be carried out in HCl(aq) under mild conditions (rt, 1 hour).  See the experimental procedure for the production of compound “2i∙HCl” on p. S7-S8. Therefore, even if water is not inherently present in the reaction disclosed by ‘531 in [0067], Morioka teaches that the claimed reaction is known in the art.
Regarding the use of triphosgene and the amine hydrochloride, as discussed above, ‘531 teaches that m-XDA∙HCl can be reacted with phosgene to effect isocyanate formation.  See [0067].  Though triphosgene and phosgene are similar reactants, ‘531 does not explicitly teach that triphosgene can be substituted for phosgene in the reaction with an amine hydrochloride.  This deficiency is cured through the teachings of CN ‘834.  CN ‘834 teaches that triphosgene is a solid, more stable and easier to work with form of phosgene.  See [0005-0014] and [0029-0031].  CN ‘834 also explicitly teaches that the hydrochloride salt of XDA, the same diamine employed in ‘531, can be directly reacted with triphosgene in an inert solvent to produce XDI in good yield.  See [0015-0027] and examples 4-6 in [0047-0054].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘531, as evidenced by Austin, with the teachings of Morioka and CN ‘834 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to form the diamine hydrochloride composition by reacting the XDA composition of ‘531 with aqueous HCl because Morioka teaches an analogous reaction with benzyl amine.  Morioka teaches that the reaction takes place under mild conditions (room temperature for 1 hour) and is predictable.  Therefore, replacing the procedure of ‘531 with that of Morioka will predictably provide the desired XDA∙HCl composition using mild conditions.  Further, the amine hydrochloride formation process of Morioka avoids the use of organic solvents.  This is generally considered advantageous to the skilled artisan because less environmental waste is produced than analogous processes which employ organic solvents.  Also see MPEP 2143(B).
The skilled artisan would have been further motivated to substitute triphosgene for phosgene in the isocyanate formation reaction of ‘531 because CN ‘834 explicitly teaches doing so.  Further, CN ‘834 teaches that triphosgene is superior to phosgene as a reagent because it is easier and safer to handle and store.  Therefore, substituting the triphosgene of CN ‘834 for the phosgene in ‘531 would produce a process to predictably obtain XDI from XDA∙HCl.  Also see MPEP 2143(B).
Regarding claim 6, ‘531 teaches that the benzylamine, 4-cyanobenzylamine, and/or 4-methylbenzylamine (the claimed benzylmonoamine having a methyl group) present in the XDA composition is carried forward through any subsequent steps to produce an XDI composition comprising benzyl isocyanate, 4-cyanobenzylisocyanate, and/or 4-methylbenzylisocyanate (the claimed benzyl isocyanate having a methyl group) respectively.  See [0074-0085] and [0125-0217], including Table 3. ‘531 teaches that the XDI composition comprises 99% to less than 100 wt% of m-XDI; greater than 0 to 0.5 wt% of p-XDI, and greater than 0 to 0.5 wt% of at least one selected from the group consisting of benzyl isocyanate, 4-methylbenzyl isocyanate, and 4-cyanobenzyl isocyanate.  The claimed range of 5 ppm to 200ppm (0.0005 to 0.02 wt%) falls within the range of greater than 0 to 0.5 wt%.  Also see MPEP 2144.05.  Regarding the claimed “ratio” in the final two lines of the claim, see the 35 USC 112(b) section above.  Though the limitation is unclear, as ‘531 teaches the claimed concentration of the monobenzylamine in the diamine composition and the claimed concentration of the benzylisocyanate in the diisocyanate composition, therefore, the limitation appears to be met.
Regarding claim 7, both ‘531 [0119] and CN ‘834 [0017-0018 and 0047-0054] teach that the isocyanate formation occurs in ortho-dichlorobenzene (o-DCB) as an inert solvent and that purification of the XDI composition comprises a multiple-step distillation.  The process of ‘531 employs a 5 fold excess of phosgene and the first step of the purification is a simple distillation is to remove the leftover phosgene.  The second distillation is a fractional distillation under reduced pressure to separate the m-XDI composition from the o-DCB and other products.  CN ‘834 teaches a distillation comprising a first step to remove the o-DCB solvent and a second step to obtain the purified XDI composition, wherein both steps appear to be carried out under reduced pressure.  Though neither reference recites the temperatures of the distillations, it is clear that o-DCB, the solvent, can be separated as overhead from the XDI.  Therefore, the skilled artisan would maintain the temperature of the first stage of the distillation at the boiling point of the solvent and the second stage of the distillation at the boiling point of the XDI to predictably separate the two with a reasonable expectation of success. As boiling point is dependent upon pressure, reciting only the temperature of a distillation isn’t critical unless the pressure of the distillation is also specified. Therefore, there will be some pressure at which o-DCB distills within the range of 40-60C and some pressure at which XDI distills within the range of 100-120C.  
Further, the skilled artisan does not need to know the boiling point of the components in advance in order for the separation to be successful as CN ‘834 and ‘531 already teach that it is predictable. The skilled artisan only needs to gradually heat the crude mixture of o-DCB and XDI at a set pressure until the o-DCB starts distill over.  Then once all of the o-DCB is removed the skilled artisan will repeat the procedure until the temperature is reached at which the XDI starts to distill over.  Likewise, the time of distillation will depend on the specifics of the reaction mixture and the temperatures and pressures at which the distillations are carried out.  Therefore, the predictable process used by the skilled artisan to arrive at the claimed temperature and time ranges qualifies as routine optimization.  Also see MPEP 2144.05.
Regarding claim 8, CN ‘834 teaches that 0.5 mol of XDA∙HCl are reacted with 2.4 moles or 0.35 moles of triphosgene in examples 4 and 5 and that 1.0 mol of XDA∙HCl are reacted with 1.35 mol triphosgene in example 6.  See [0047-0054].  Therefore the molar ratio of XDA∙HCl : triphosgene ranges from: 1:0.7 to 1:4.8, which encompasses the claimed range.  CN ‘834 further teaches that the reaction can be carried out at about 125-135C under reflux. See [0047-0054].  This range falls within the claimed range.  Also see MPEP 2144.05.
Regarding claim 9, CN ‘834 teaches that the XDA∙HCl is aged for 30 min before the triphosgene is added to the solution. See [0047-0054].   This appears to meet the broad limitation of “treating”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622